Citation Nr: 0033192	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  98-00 308A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for an innocently 
acquired psychiatric condition.  

2.  Entitlement to an increased rating for service-connected 
hypertension, currently evaluated as 20 percent disabling.  




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran had active military service from January 1980 to 
January 1983.  

The Board of Veterans' Appeals (Board) has received this case 
on appeal from a July 1997 decision of the RO.  

(The claim for increase will be addressed in the REMAND 
portion of this document.)



FINDING OF FACT

New evidence, which bears directly and substantially on the 
veteran's claim of service connection for an innocently 
acquired psychiatric disorder and is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim, has been presented since the RO decision 
of May 1989.  



CONCLUSION OF LAW

New and material evidence has been submitted for the purpose 
of reopening the veteran's claim of service connection for an 
innocently acquired psychiatric disorder.  38 U.S.C.A. §§ 
5107, 5108, 7104, 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.104(a), 3.156(a) (2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In May 1989, the RO last denied the veteran's claim of 
service connection for a nervous condition.  The veteran was 
informed of that decision by way of an August 1989 letter, 
but did not appeal.  That decision is final and the claim 
will not thereafter be reopened or allowed, except as 
otherwise provided.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(2000).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000).  

The United States Court of Appeals for Veterans Claims (known 
previously as the United States Court of Veterans Appeals, 
prior to March 1, 1999) (hereinafter Court) summarized the 
analysis in determining whether evidence is new and material 
in Evans v. Brown, 9 Vet. App. 273 (1996).  VA must first 
determine whether the newly presented evidence is "new," that 
is, not of record at the time of the last final disallowance 
of the claim and not merely cumulative of other evidence that 
was then of record.  If new, the evidence must be "probative" 
of the issue at hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of any factual statements added 
to the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The evidence received since the May 1989 RO decision includes 
statements from the veteran and his representative and VA 
records of both outpatient treatment as well as periods of 
hospitalization for nervous problems and substance abuse.  
Pertinent diagnoses have included those of schizo-affective 
disorder, depression, generalized anxiety disorder, 
agoraphobia, panic disorder and poly-substance abuse.  

On his January 1998 VA Form 9, the veteran reported that his 
doctor had stated that the pressures of serving in the 
military had aggravated his nervous conditions, identified as 
anxiety disorder, agoraphobia and panic disorder.  

The Board notes that a review of the medical records on file 
does not reveal any opinion by a physician as to the likely 
etiology of the claimed nervous condition.  

Upon review of the record, the Board finds that the 
additional evidence of record is new.  The credibility of the 
testimony of the veteran must be presumed for purposes of 
determining whether the claim is reopened.  See Justus, Id.  

Thus, the Board finds that the new evidence is relevant to 
his claim and is instrumental in ensuring a complete 
evidentiary record for evaluation of his claim.  See Hodge, 
supra.  

In other words, the new evidence submitted is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  See 38 C.F.R. § 3.156(a).  

New and material evidence having been submitted, the claim of 
service connection for a nervous condition is reopened.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a nervous condition, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.  



REMAND

The Board notes that, since the veteran has submitted new and 
material evidence to reopen the claim of service connection 
for a nervous condition, he must present evidence to support 
his claim.  

The Board also notes that, during the course of the veteran's 
appeal, the statutes governing assistance to claimants and 
the benefit of the doubt were amended.  See Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000: 114 Stat. 2096).  

The new version of the statute eliminates the requirement 
that a person submitting a claim for benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well grounded 
in order to receive assistance in the development of his 
claim; rather, the Secretary is required to assist a claimant 
in developing all facts pertinent to a claim for benefits.  

This should include providing the veteran with notice of the 
required information and evidence necessary to substantiate 
his claims, affording the veteran the duty to assist in 
obtaining records and, when appropriate, affording the 
veteran a medical examination when such is necessary to make 
a decision on the claims.  Specific requirements regarding 
such notification and duty to assist are set forth in the 
newly amended provisions.  Id.  The effective date of the 
change in the statute was on October 30, 2000.  

Thus, the VA duty to assist the veteran in obtaining and 
developing facts and evidence to support his claim includes 
obtaining all relevant medical records.  In this regard, the 
Board notes that the veteran reported on his January 1998 VA 
Form 9 that his doctor had told him that he had nervous 
problems prior to going into the service and that the 
pressures of service aggravated these conditions.  

Since the file does not contain any written statement to this 
effect, this case must be remanded for the RO to notify the 
veteran that this evidence is integral to his claim for 
service connection and for the RO to give the veteran the 
opportunity to identify and to submit any such additional 
medical evidence pertaining to his claim.  

Thereafter, the RO should determine whether the veteran is 
entitled to a VA examination prior to readjudicating his 
claim and applying the latest version of the law as discussed 
in 38 U.S.C.A. § 5107.  See Veterans Claims Assistance Act of 
2000 (Nov. 9, 2000: 114 Stat. 2096).  

With respect to the claim for increase, the Board notes that 
the veteran and his representative contend that the veteran's 
service-connected hypertension is more severe than indicated 
by the current 20 percent disability rating.  The veteran 
asserts that he should have a VA examination because the 
service-connected disability has grown worse and now causes 
him to have headaches, fainting spells and drowsiness.  

A review of the record shows that, while the veteran has had 
more recent inpatient and outpatient treatment during which 
time blood pressure readings were taken, he was last afforded 
a VA examination in December 1993.  Given the length of time 
since the last evaluation and the indication of worsening 
conditions, another examination is warranted.  Caffery v. 
Brown, 6 Vet. App. 377 (1994).  

On remand, the veteran should be afforded a VA cardiovascular 
examination to address his complaints regarding additional 
symptomatology including headaches, fainting spells, and 
drowsiness and to ascertain the current severity of the 
service-connected hypertension and related heart disease.  

In addition, the Board notes that the regulations pertaining 
to rating cardiovascular disabilities, which include 
hypertension (whether rated as hypertensive heart disease or 
hypertensive vascular disease), were revised on effective 
January 12, 1998.  The Court has held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise or permitted 
the Secretary of VA (Secretary) to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, ratings based on the revised regulations 
may not be assigned prior to the effective date of the 
regulations.  

Following review and development under the newly promulgated 
regulations discussed hereinabove, and completion of any 
other indicated action, the RO should readjudicate both of 
the veteran's claims, applying the latest version of the law 
as discussed in 38 U.S.C.A. § 5107.  See Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000: 114 Stat. 2096).  

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for the following:  

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him submit any additional medical 
evidence, additional information, or 
further argument to support his claims 
for service connection for a nervous 
condition and for an increased rating for 
hypertension.  The veteran should also be 
requested to submit the names, addresses, 
and approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have rendered him medical attention for 
symptoms of each of these conditions.  
The veteran should be specifically 
requested to identify any doctor who has 
rendered an opinion as to the etiology of 
the nervous condition and to identify 
approximately when he was advised by his 
physician that the claimed disorder was 
aggravated by service.  When the veteran 
responds, and provides any necessary 
authorizations, the named health care 
providers should be contacted and asked 
to provide copies of all clinical records 
documenting their treatment, which are 
not already in the claims folder.   The 
veteran should be afforded a reasonable 
amount of time to obtain and submit such 
evidence to the RO.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and severity of his service-
connected hypertension and related 
cardiovascular disease.  Any further 
indicated special studies should be 
conducted.  The claims file, a copy of 
both the current and the former criteria 
used in rating the service-connected 
disorder, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior to the 
examination.  The examination report must 
contain sufficient clinical information 
so that the Board may address each and 
every criteria appropriate to rating 
hypertension under the rating provisions 
in effect prior to January 12, 1998.  

3.  Following completion of the 
development requested hereinabove, the 
case should be reviewed by the RO.  The 
RO should also review the Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000: 114 
Stat. 2096) to determine whether the 
veteran is entitled to a VA psychiatric 
examination prior to readjudicating his 
claim for service connection for a 
nervous disorder.  If an examination is 
warranted, it should be provided.  

4.  Thereafter, following any additional 
development deemed appropriate, the RO 
should readjudicate the veteran's claims 
for service connection for a nervous 
condition and for an increased rating for 
hypertension on a de novo basis.  The 
claim for an increased rating for 
hypertension must be considered under 
both the old and new criteria for rating 
cardiovascular disorders and under the 
Court's holding in Karnas, and both 
claims must be considered under the new 
38 U.S.C.A. § 5107.   Due consideration 
should be given to all pertinent Court 
decisions, laws and regulations, 
including the newly enacted legislation 
as noted above.  If the benefits sought 
on appeal are not granted, the veteran 
and his representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  

No inference should be drawn regarding the final 
disposition of the claims as a result of this action.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 



